UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 99-6704



In Re: MICHAEL SCOTT MCRAE,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-98-875-5)


Submitted:   August 24, 1999            Decided:   September 14, 1999


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Scott McRae, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael McRae petitions this court for a Writ of Mandamus

directing the magistrate judge to act on his habeas corpus peti-

tion.   Our review of the record discloses that there has been no

undue delay in the district court.   Accordingly, we grant McRae’s

motion to proceed in forma pauperis, but deny his application for

a Writ of Mandamus.




                                                   PETITION DENIED




                                2